COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 DANIELLE ANN LOZANO,                                         No. 08-14-00208-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                            291st District Court
                                               §
 THE STATE OF TEXAS,                                             of Dallas, Texas
                                               §
                             State.                            (TC# F-0934252-U)
                                               §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until February 17, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                             '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Nanette Hendrickson, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before February 17, 2015.

       IT IS SO ORDERED this 15th day of January, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez and Hughes, JJ.